FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                   BILL OF COSTS
                          Court of Appeals No. 12-14-00167-CV

                                 Trial Court No. 003-0082-14

In the Matter of T. H., a juvenile
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Reporter's record                         $3,125.00   Smith County
Supreme Court chapter 51 fee                 $50.00   Exempt
Required Texas.gov efiling fee               $20.00   Exempt
Indigent                                     $25.00   Exempt
Filing                                      $100.00   Exempt
TOTAL:                                    $3,320.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 12th day of May 2015, A.D.

                                                CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk